—Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered July 3, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6V2 to 13 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The *189record supports the hearing court’s credibility determinations (see, People v Prochilo, 41 NY2d 759, 761).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Credibility issues were properly placed before the jury and we see no reason to disturb its findings.
Defendant’s challenges to the People’s summation do not warrant reversal. The challenged remarks did not constitute personal vouching for the police officer’s credibility and were responsive to defendant’s summation (see, People v Knox, 156 AD2d 254, lv denied 75 NY2d 920). Concur—Ellerin, J. P., Nardelli, Rubin and Mazzarelli, JJ.